11/09/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                           Assigned on Briefs July 25, 2017

    STATE OF TENNESSEE v. CHARLES TIMOTHY KRAUSS, ALIAS

                  Appeal from the Criminal Court for Knox County
                         No. 107838 Bob R. McGee, Judge
                     ___________________________________

                           No. E2016-02329-CCA-R3-CD
                       ___________________________________


The Defendant, Charles Timothy Krauss, alias, pled guilty to two counts of theft of
property valued at $10,000 or more but less than $60,000 and received a total effective
sentence of ten years as a Range III, persistent offender. He applied for but was denied
probation. Additionally, the trial court denied his request for pretrial jail credits for the
time he had spent in confinement in Mississippi. He filed a Tennessee Rule of Criminal
Procedure 33 motion requesting jail credits for the period from January 9, 2013, to
February 9, 2016. According to the Defendant, he was entitled to the credits because he
had requested, pursuant to the Interstate Compact on Detainers, that he be transferred to
Tennessee to answer to the Knox County charges. The trial court denied the motion, and
we affirm that denial.

   Tenn. R. App. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which ROBERT H.
MONTGOMERY, JR., and J. ROSS DYER, JJ., joined.

Mark E. Stephens, District Public Defender; and Jonathan P. Harwell (on appeal) and
Christy A. Murray (at hearing), Assistant Public Defenders, for the appellant, Charles
Timothy Krauss, alias.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Sarah W. Keith,
Assistant District Attorney General, for the appellee, State of Tennessee.
                                        OPINION

                                          FACTS

       On July 27, 2016, the Defendant filed a motion pursuant to Tennessee Rule of
Criminal Procedure 33 asking that he be awarded jail credits for the time he was
incarcerated in Mississippi for a conviction in that state before being returned to
Tennessee for resolution of the pending charges in Knox County. He argued in that
motion that he was entitled to the credits because, while in custody in Mississippi, he had
requested that he be returned to Tennessee, which did not occur, and that this delay had
“affected the service of his sentence in Mississippi as well as his eligibility for release.”
Accordingly, in his view, the “time spent in Mississippi therefore was related to the
conviction in [his Tennessee] case.”

                                       ANALYSIS

       Tennessee Code Annotated section 40-23-101(c) sets out when a defendant is to
be allowed jail credits:

              The trial court shall, at the time the sentence is imposed and the
       defendant is committed to jail, the workhouse or the state penitentiary for
       imprisonment, render the judgment of the court so as to allow the defendant
       credit on the sentence for any period of time for which the defendant was
       committed and held in the city jail or juvenile court detention prior to
       waiver of juvenile court jurisdiction, or county jail or workhouse, pending
       arraignment and trial. The defendant shall also receive credit on the
       sentence for the time served in the jail, workhouse or penitentiary
       subsequent to any conviction arising out of the original offense for which
       the defendant was tried.

       Following the arguments of counsel regarding the Defendant’s motion, the trial
court denied relief, explaining:

              I’ve read the case [defense counsel] cited [State v. Abernathy, 649
S.W.2d 285, 286 (Tenn. Crim. App. 1983),] and it really doesn’t seem to
       help the [D]efendant all that much. That Petitioner was denied relief. And,
       actually, the Court pretty much said, look, when you got something pending
       in Tennessee and you go get yourself in trouble in another state, that does
       not mean that Tennessee has additional burdens to help you out. You got
       yourself in this trouble.

                                            -2-
               Now, they would, under the Interstate Detainer Act. But if
       Mississippi’s not a party to that, there’s nothing we can do to force that.
       That wouldn’t work. The fact that Tennessee could have gone down and
       gotten him and chose not to, under the case that [defense counsel] cited,
       that I read, that does not place on Tennessee any greater burden to try to
       rescue him from his peril.

        The record supports the trial court’s decision in this regard. Defense counsel
argued that “as a result of not being transferred [to Tennessee], [the Defendant] was
denied earlier parole . . . [and] program credits.” However, as the State correctly points
out, although the Defendant and his counsel made this claim, there was no documentary
evidence that this was the case. The Defendant argues that because he had suffered
“deprivations” in Mississippi because of the pending Tennessee indictment and had
requested that he be returned to Tennessee, “both fairness and a reasonable construction
of the statute mandate that pretrial credit be awarded.”

       We disagree with the Defendant’s interpretation of Tennessee Code Annotated
section 40-23-101(c), for its plain language provides for the awarding of jail credits only
when a defendant is incarcerated as the result of charges pending in this state. In fact, the
Defendant was serving a sentence in Mississippi as the result of crimes committed in that
state. As for the claim that he suffered deprivations in Mississippi as the result of the
pending Tennessee charges, there is neither adequate proof of this claim nor any
accounting of the actual effect on the Mississippi convictions. Accordingly, we
conclude, as did the trial court, that his claims are without merit.

                                     CONCLUSION

        Based upon the foregoing authorities and reasoning, the judgment of the trial court
is affirmed.

                                          ______________________________________
                                          ALAN E. GLENN, JUDGE




                                            -3-